Field, C. J. delivered the opinion of the Court—Norton, J. concurring.
If the cattle, for the possession of which the action is brought, were, as contended by the defendant, the separate property of the wife of the plaintiff, that fact constitutes no defense. The husband, by the express language of the statute, is entitled to the management and control of the separate property of the wife during the continuance of the marriage, and, of course, to its possession. If the wife have any just cause to apprehend that her husband will mismanage or waste her separate property, she has her remedy by application to the District Court for the appointment of a trustee to take charge of and manage the same. (Act defining the Rights of Husband and Wife, of April 17th, 1850, secs. 6 and 8.)
Order affirmed.